SEDA TERMINATION REQUEST ATTN: Michael Holland YA Global Investment To Whom It May Concern, As per Section 10.02 of the SEDA agreement executed between YA Global Investments LP. (the ‘Investor’) and Power of the Dream Ventures, Inc. (the ‘Company’) as President & CEO of the Company I hereby give fifteen (15) trading days prior written notice of our intention toterminate said agreement and its associated ‘Registration Rights Agreement’ and ‘Warrant’ with YA Global Investments LP. Dated September 24, 2010 Best regards, /s/ Viktor Rozsnyay Viktor Rozsnyay President & CEO Power of the Dream Ventures, Inc.
